PER CURIAM.
The Petition for Writ of Certiorari reflected probable jurisdiction in this Court. We issued the Writ and have heard argument of the parties. After hearing argument and upon further consideration of the matter, we have determined that the Court is without jurisdiction. Therefore, the Writ of Certiorari must be and is hereby discharged. Cf. McDole v. State, 283 So. 2d 553 (Fla. 1973) as modified by Wilson v. State, 304 So.2d 119 (Fla. 1974).
It is so ordered.
ADKINS, C. J., and ROBERTS, BOYD, ENGLAND and SUNDBERG, JJ., concur.